Title: From James Madison to James Monroe, 28 November 1806
From: Madison, James
To: Monroe, James,Pinkney, William



Gentlemen,
Department of State Novr. 28th. 1806

Your dispatch of the 11th. of Sepr. has been duly received.  Altho’ the tenor of the discussions which it recites does not exhibit on the part of the British Commissioners the readiness in yielding to the justice of our claims and to the energy of your statements, which might be wished, yet the general spirit of conciliation with which they profess and appear to have met you, cherishes a hope that further explanations on your part, and reflection on theirs, will have brought the negotiation to a favorable result.  In this hope, and in consideration of the amicable views and manner in which a suspension of the non importation act is pressed, the President has not hesitated in his determination to recommend the measure to Congress whose Session will commence on Monday next.  This will be done not in his first general message, which has been already put into its final form, but in a message appropriated to the subject, which will follow as soon as the course of business will conveniently admit.
In your communication of this compliance, so far as depends on the President, with the object of the British Commissioners, seconded by your recommendation, you will not fail to let it be understood as a proof of his earnest desire to smooth the way to a happy adjustment of all differences between the two nations, and to make every sacrifice for the purpose which may be reconcilable with that consistency and just policy in the national proceedings which cannot be abandoned.
This letter, with another to Mr. Monroe will be put into the hands of Mr. Merry, who, in consequence of the arrival of Mr. Erskine, is now on his return.  I have made him acquainted with the general posture of your negotiations, and with the intention of the President to recommend to Congress, the proposed suspension of the prohibitory Act.  I have the honor to be &c

James Madison

